          Case 2:21-mj-00193-DJA Document 7
                                          6 Filed 06/17/21
                                                  06/16/21 Page 1 of 3


     DANIEL HILL
1
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant

6                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
7
                                        -oOo-
8
       UNITED STATES OF AMERICA,                           Case No. 2:21-mj-193-DJA
9
                                 Plaintiff,                 STIPULATION TO CONTINUE
                                                           ORDER
10                                                               ENTRY OF PLEA
                      vs.                                         (First Request)
11
       SAMUEL LOPEZ-RIVERA,
12
                                 Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED by and between the United States

15    of America, through Rachel Kent, Esq., Assistant United States Attorney, together with

16    Daniel Hill, Esq., counsel for defendant Samuel Lopez, that the status check on entry of

17    plea currently scheduled for June 17 at 11AM be vacated and set to a date and time

18    convenient to this Court, approximately 30 days from the current date.

19          This stipulation is entered into for the following reasons:

20          1. The Defendant is out of custody and does not object to the continuance.

21
            2. Defense counsel received a potential plea on June 15, 2021 and needs
22                 additional time to investigate its propriety and advise his client.

23           ///

             ///
24
                                                     1
     Case 2:21-mj-00193-DJA Document 7
                                     6 Filed 06/17/21
                                             06/16/21 Page 2 of 3



1

2      3. Additionally, denial of this request for continuance could result in a

3         miscarriage of justice.

4      4. The additional time requested by this Stipulation is made in good faith and

5         not for purposes of delay.

6      5. This is the first such request.

7
              DATED this 16th day of June 2021.
8
                                            /s/ Daniel Hill
9                                           ______________________
                                            Daniel Hill, Esq.
10                                          Counsel for Defendant

11                                          /s/ Rachel Kent
                                            ______________________
12                                          Rachel Kent, Esq.
                                            Counsel for the United States
13

14

15

16

17

18

19

20

21

22

23

24
                                            2
         Case 2:21-mj-00193-DJA Document 7
                                         6 Filed 06/17/21
                                                 06/16/21 Page 3 of 3



1
                    UNITED STATES DISTRICT COURT
2                       DISTRICT OF NEVADA
3                              -oOo-
4
      UNITED STATES OF AMERICA,                       2:21-mj-193-DJA
5
                             Plaintiff,
6
                                                         ORDER
                  vs.
7
      SAMUEL LOPEZ-RIVERA,
8
                            Defendant.
9

10         Based on the stipulation and good cause appearing,
11         IT IS HEREBY ORDERED that the status check on entry of plea in the above-
12   captioned matter currently scheduled for June 17 at 11AM, be vacated and continued
13
     to July 22, 2021, at 11:00 a.m., Courtroom 3A.
14                                 at                       .
15
                  June 17, 2021
     DATED
16

17
                                            THE HON. DANIEL J. ALBREGTS
18                                          U.S. MAGISTRATE JUDGE

19

20

21

22

23

24
                                                3
